Mr. Presiding Justice Baume delivered the opinion of the court. 2. Principal and agent, § 180*—when undisclosed principal cannot be held liable as partner on contract by- agent in his individual capacity. An undisclosed principal cannot be held liable on a contract by the agent under seal and in his individual capacity on the theory that the principal and agent were copartners where they are not sued as copartners. 3. Principal and agent, § 180*—when undisclosed principal not held liable on contract by agent under seal and in individual capacity. In an action on a contract for advertising, executed under seal by an agent in his individual capacity for an undisclosed principal, the fact that the contract states that the advertising therein was for the business “of the advertiser,” does not render the principal liable, though she was, in fact, conducting the business, where the contract expressly refers to the agent as the advertiser.